 In.the Matter Of W. J. VOIT RUBBER CORPORATIONandUNITED RUBBERWORKERS OF AMERICA,LOCAL, 225, C. I.O.Case No. R-3'7244.-Decided June 1, 19.4.2Jurisdiction: rubber manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to bargain with petitioner because of contract with rivalorganization ; contract which will expire within 2 months of date of Directionof Election no bar to determination of representatives within next 30 days fornext contract year ; election necessary.Unit Appropriate for Collective Bargaining:all productionand maintenanceemployees, including inspectors and truck drivers, but excludinga named em-ployee, office and clerical employees, watchmen, executives,superintendentsand foremen who have the power to hire or discharge or to recommend hire ordischarge, who have two or more subordinates directly under their control, whoreceiveas minimumpay at least $30 per week, and who do not engage in thesame type of work that the subordinates do for more than 20 percent of thework week.Mr. TV. J. Voit,of Los Angeles, Calif., for the Company.Faries cMcDowellandMr. Leonard S. Jainofsky,of Los Angeles,Calif., for the Rubber Workers.Mr. J. Howard Sullivan,of Los Angeles, Calif., for the Association.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Rubber Workers of America,Local 225, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the, representation of em-ployees of W. J. Voit Rubber Corporation, Los Angeles, California,herein called the'Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John PaulJennings, Trial Examiner.Said hearing was held at Los Angeles,California, on April 16, 1942.The Company, the Rubber Workers,and W. J. Voit Rubber Corporation Employees' Association, hereincalled the Association, appeared, participated, and were afforded full41 N L. R. B , No. 114.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.The TrialExaminer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYW. J.- Voit Rubber Corporation is engaged in the manufacture ofrubber-covered athletic equipment, camelback for retreadingtires, andmiscellaneousmoulded rubber items.The principalraw material usedby the Company, is crude rubber.During 1941 the Company pur-chased approximately 350 tons of such rubber.During this period,the Company purchased materials, valued at $250,000, which originatedoutside California.During the same period, the Company's salesamounted in value to $950,000, approximately 50 percent of which wasmade to customers outside California.H. THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local 225, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.-W. J. Voit Rubber Corporation Employees' Association is an,un-affiliated labor organization, admitting to membership employees -ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 6, 1942, the Rubber Workers requested a conferencewith the Company, and a day was appointed for this conference.Onthe day before the proposed conference, the president of the RubberWorkers was informed by a foreman of the Company that the Com-pany would discuss personal grievances with the Rubber Workers, butthat the Company was under contract with the Association and'couldnot, therefore, discuss a bargaining contract with the Rubber Workers.On July 29, 1941, the Company entered into a contract with theAssociation, formally recognizing the Association as sole bargainingagent of its employees.The contract provides that it remain in forcefor 1 year, subject to renewal or change upon written notice of thirty(30) days before the expiration date.'The Association contends that'At the bearing the Rubber workers alleged that the contract had been entered intoat a time when the Association did not represent a majority of the employees covered there-under,and was consequently invalid.The record,however, does not'support this conten- W. J. VOLTRUBBER CORPORATION587this contract is a bar to'a determination-of representatives at this time.We have repeatedly held that contracts similar to 'the contract be-tween the Company and the Association constitute a bar to a determi-,nation of representatives during the first year of their existence?Since, however, the contract will expire within 2 months, we find thatthe contract is not a bar to a determination of representatives withinthe next thirty (30) days, pursuant to our .usual Direction of Election.Any certification of representatives, however, which we may issue asa result of the election, shall be for the purpose of designating repre-sentatives to negotiate a new contract to succeed the contract now ineffect.3A statement prepared by the Regional Director indicates that theRubber Workers represents a substantial number of employees in theappropriate unit .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Rubber Workers and the Association agree, and we find, thatall production and maintenance employees of the Company, includinginspectors and truck drivers, but excluding office and clerical em-ployees, watchmen, executives, superintendents; and foremen who havepower to hire and discharge or to recommend hire and discharge, whohave two or more subordinates directly under their control, who re-ceive as minimum pay at least $30 per week, and' who do not engagein the same type of work that the subordinates do for, more than 20percent of the work week, should be included in the bargaining unit.Employees included in the categories of the proposed unit are coveredby the contract between the Company and the Association..The Rubber. Workers and the Association disagree with respect-tothe inclusion in the unit of Russell Fisher.The Rubber Workerswould exclude, and the Association would include, Fisher. 'tion.In any event,for the purpose of securing an election,the Rubber Workers has filedwith the Board a waiver of any and all unfair labor practices which the Company mayhave engaged in.Said waiver is hereby made part of the record.2 SeeMatter of Houde Engineering CorporationandInternational Union, U. A. W -C. I. O:,Local 850,36 N.L. R. B. 587, and cases cited therein.3Matter of Chrysler Motors Parts CorporationandInternational Union, United Automo-hile,Aircraft and Agricultural Implement Workers of America, af7tliated with Congress ofIndustrial Organizations,38 N. L.R. B. 1379.6 The Rubber Workers submitted to the Regional Director 123 applications for membershipcards, of which not less tban'119 bear the apparently genuine signatures of persons whosenames appear on the Company's pay roll of about February 15, 1942, which contains 263names.The Association presented no evidence of representation,apparently relying upon its con-tract with the Company as proof of the substantiality of its interest-' 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDFisher is primarily a carpenter.He works considerably longerhours than other production employees.He has no supervisory du-ties.Fisher lives next door to the Company's plant.His carpentry isusually done in a shop on his own property.He also does repairwork in the plant.When, Fisher works- in his own shop, the Com-pany considers him an independent contractor.When he works inthe plant, the Company considers him an employee. The record doesnot disclose what percentage of the time the Company, considersFisher, an employee.At times, Fisher is engaged in regular produc-tion work, such as cementing, mixing cement, or the work of a regularemployee who may be ill and absent from work. Fisher also servesas relief watchman and is deputized for such work. Since Fisher'semployment by the Company is notably different from that of otherproduction and maintenance employees, we shall exclude Fisher fromthe bargaining unit.We find that all production and maintenance employees of the-Company, including inspectors and truck drivers,' but excludingFisher, office and clerical employees, watchmen, executives, superin-tendents, and foremen who have the power to hire or discharge or torecommend hire and discharge, who have 'two or more subordinatesdirectly under their control, who receive as minimum pay at least $30per week, and who do not engage in the same type of work that the sub-ordinates do for more than 20 percent of the work week, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESemployees of the Company, be resolved by, an election by secret ballotamong the--,employees within the appropriate unit who were employedduring the pay-roll period immediately preceding the date of ourDirection of Election, subject to the limitations and additions setforth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyIDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. J. Voit RubberCorporation, Los Angeles, California, an election by secret ballot W. J. VOIT RUBBER CORPORATION589shall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company within the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Rubber Workers of America,Local 225, CIO, or by W. J. Voit Rubber Corporation Employees'Association, for the purposes of collective bargaining, or by neither-